                                   UNITED STATES DISTRICT COURT

                                   MIDDLE DISTRICT OF LOUISIANA


BEN H. SCOTT (#94592)                                                   CIVIL ACTION NO.

VERSUS                                                                  19-150-SDD-EWD

RICKY WILLIAMS, ET AL.

                                                ORDER

           Before the Court is a Motion to Stay Discovery filed by Defendants West Harris, Walter

Johnson, Jeremy Mitchell, and Ricky Williams. 1 Defendants have asserted the defense of qualified

immunity in a Motion to Dismiss that is pending before the Court. 2 Plaintiff has not filed an

opposition to the Motion to Stay Discovery, but because the law regarding the effect of raising the

qualified immunity defense on discovery is clear, no opposition is required.

           When the qualified immunity defense has been raised, discovery is generally not allowed

until resolution of that threshold issue unless the court determines that it is unable to rule on the

qualified immunity defense without additional facts:

           The Fifth Circuit has long held that an assertion of qualified immunity shields a
           government official from discovery that is “avoidable or overly broad.” Lion
           Boulos v. Wilson, 834 F.2d 504, 507 (5th Cir. 1987). As clarification, the Lion
           Boulos court explained that it is only when the district court “is unable to rule on
           the immunity defense without further clarification of the facts” and when the
           discovery order is “narrowly tailored to uncover only those facts needed to rule on
           the immunity claim,” that an order allowing limited discovery is neither avoidable
           nor overly broad. Lion Boulos, 834 F.2d at 507-08. However, discovery on the issue
           of qualified immunity “must not proceed until the district court first finds that the
           plaintiff’s pleadings assert facts which, if true, would overcome the defense of
           qualified immunity.” Wicks v. Miss. State Emp’t Servs., 41 F.3d 991, 994 (5th Cir.
           1995); Brown v. Texas A & M Univ., 804 F.2d 327, 333 (5th Cir. 1986) (“[T]he
           issue of qualified immunity is a threshold question, and until this threshold
           immunity question is resolved, discovery should not be allowed.”); Backe v.
           LeBlanc, 691 F.3d 645, 648 (5th Cir. 2012) (citing Lion Boulos, 834 F.2d at 507-

1
    R. Doc. 12.
2
    See R. Doc. 11-1, pp. 10-14.
        08) (emphasis in original) (“[A] plaintiff seeking to overcome qualified immunity
        must plead specific facts that both allow the court to draw the reasonable inference
        that the defendant is liable for the harm he has alleged and that defeat a qualified
        immunity defense with equal specificity. After the district court finds a plaintiff has
        so pled, if the court remains ‘unable to rule on the immunity defense without further
        clarification of the facts’ it may issue a discovery order ‘narrowly tailored to
        uncover only those facts needed to rule on the immunity claim.’”). 3

        Accordingly, finding good cause to grant Defendants’ Motion to Stay Discovery,

        IT IS ORDERED that Defendants’ Motion to Stay Discovery4 is hereby GRANTED, and

discovery is hereby STAYED pending a resolution of Defendants’ Motion to Dismiss 5 that raises

the defense of qualified immunity. The parties are advised that, upon the issuance of a final Ruling

on Defendants’ pending Motion to Dismiss, and in the event that the Motion is not granted in

Defendants’ favor, the parties may recommence discovery and shall have a period of 90 days from

the date of the Ruling to complete discovery and shall have a period of 120 days from that date

within which to file cross-motions for summary judgment.

        Signed in Baton Rouge, Louisiana, on August 7, 2019.



                                                   S
                                                   ERIN WILDER-DOOMES
                                                   UNITED STATES MAGISTRATE JUDGE




3
  Wilson v. Sharp, No. 17-84, 2017 WL 4685002, at *2 (M.D. La. Oct. 18, 2017).
4
  R. Docs. 12.
5
  R. Doc. 11.

                                                       2
